           Case 1:19-cv-03224-RJL Document 61 Filed 12/11/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                                    )
CHARLES M. KUPPERMAN,                               )
                                                    )
                        Plaintiff,                  )
                                                    )
        v.                                          )       Civil Action No. 19-3224 (RJL)
                                                    )
UNITED STATES HOUSE OF                              )
   REPRESENTATIVES, et al.,                         )
                                                    )
                        Defendants,                 )
                                                    )
THE HONORABLE PAUL D. IRVING,                       )
in his official capacity as Sergeant-at-Arms of the )
United States House of Representatives,             )
The United States Capitol, Room H-124               )
Washington, D.C. 20515                              )
                                                    )
                        Proposed Defendant.         )
                                                    )
__________________________________________)

          PLAINTIFF’S RESPONSE TO THE HOUSE DEFENDANTS’ NOTICE

        At the argument of this case yesterday, I stated to the Court that the December 3

impeachment report published by the House Permanent Select Committee on Intelligence “does

not say that the House would not reissue the subpoena” to Dr. Kupperman. See Transcript of

Motion Hearing Proceedings Before the Honorable Richard J. Leon 40:7–8 (Dec. 10, 2019). My

statement was too sweeping. As the House Defendants’ notice points out, the report states that “the

Committee will not reissue the subpoena to Dr. Kupperman.” See Doc. 60-1 at 281 n.255. I

apologize to the Court and the parties for my error, and I thank counsel for the House Defendants

for correcting it.




                                                1
        Case 1:19-cv-03224-RJL Document 61 Filed 12/11/19 Page 2 of 2



December 11, 2019                         Respectfully submitted,


                                          /s/ Charles J. Cooper
                                          Charles J. Cooper, Bar No. 248070
                                          COOPER & KIRK, PLLC
                                          1523 New Hampshire Avenue, NW
                                          Washington, DC 20036
                                          Telephone: (202) 220-9600
                                          Facsimile: (202) 220-9601
                                          Email: ccooper@cooperkirk.com

                                          Counsel for Plaintiff Charles M. Kupperman




                                      2
